TO BE PUBLISHED

              S5uprrittr (Gaud of rIfir
                              2014-SC-000559-KB



KENTUCKY BAR ASSOCIATION
                                                        DATE         va- 30-pi 2...gkesi-outorl).`
                                                                          MOVANT



V.                            IN SUPREME COURT



DANIEL EDWARD PRIDEMORE                                             RESPONDENT



                             OPINION AND ORDER

      Respondent, Daniel Edward Pridemore, KBA Member No. 93508, was

admitted to the practice of law in the Commonwealth of Kentucky on April 30,

2010, and his bar roster address is listed as 3565 Lone Oak Road Suite 3A,

Paducah, Kentucky, 42003.

      In two disciplinary files the Board of Governors (Board) unanimously

found Respondent guilty of two counts of violating SCR 3.130-1.3; two counts

of violating SCR 3.130-1.4(a)(3)&(4); and two counts of violating SCR 3.130-

1.16(d); and in a vote of 11 to 6 the Board found him guilty of two counts of

violating SCR 3.130-8.1(b). For these violations the Board unanimously

recommends that Respondent be suspended from the practice of law for 181

days to run consecutive to any other suspension or requirement and that

Respondent pay all associated costs.'



       I Respondent was previously suspended from the practice of law on January
24, 2014 for CLE noncompliance.
                                  I. BACKGROUND

   A. KBA File No. 22293

      As a result of Respondent's law partner leaving their practice,

Respondent came to solely represent Bobbie Harris, a client involved in a

divorce proceeding. Throughout the divorce proceeding, Respondent failed to

timely file motions and respond to adversarial filings, resulting in prejudice to

Harris.

      During the course of litigation, Harris obtained a copy of an order, which

included a provision requiring Respondent to pay Harris's ex-husband's

attorney's fees for failing to comply with the divorce court's directive to prepare

an order. After several unsuccessful attempts to contact Respondent, Harris

requested the return of her paperwork, indicating she wished to terminate

Respondent's representation. This request was ignored. After several more

attempts to set up meetings, including visiting Respondent's home, Harris filed

this complaint with the KBA and later provided Bar Counsel with evidence

substantiating her allegations.

      As a result of the above conduct, the Inquiry Commission charged

Respondent with having violated SCR 3.130-1.3 2 by failing to diligently

represent his client when he missed scheduled court appearances; SCR 3.130-

1.4(a)(3)8(4) 3 by failing to adequately respond to requests for information from

the client regarding his representation of her and neglecting to keep her

        2 "A lawyer shall act with reasonable diligence and promptness in representing

a client."
      3 "A lawyer shall: . . . (3) keep the client reasonably informed about the status of
the matter; (4) promptly comply with reasonable requests for information[.]"

                                            2
informed of ongoing matters in her case; SCR 3.130-1.16(d) 4 by not giving

reasonable notice to the client to allow time to employ other counsel and to

surrender paperwork and property to which the client was entitled; and SCR

3.130-8.1(b) 5 by failing to respond to a lawful demand from a disciplinary

authority.

      The Inquiry Commission sent a copy of the complaint to Respondent by

certified mail but the complaint was returned unclaimed. Service was

thereafter completed under SCR 3.175(2) by serving the Executive Director of

the KBA. No answer was received and again the complaint was mailed to the

Respondent; the complaint was again returned as undeliverable. The

McCracken County Sheriff later attempted service on Respondent at his home

to no avail. Respondent failed to answer the charges, and so the case went to

the Board as a default case pursuant to SCR 3.210.


   B. KBA File No. 22322

      In December 2011, Melissa Freeman retained Respondent to represent

her in a bankruptcy proceeding. Apparently Respondent did not file her case

until May 1, 2012. Freeman alleges that the bankruptcy court directed her to

meet with a trustee on June 28, 2012 and to provide papers to the court.

       4 "(d) Upon termination of representation, a lawyer shall take steps to the extent
reasonably practicable to protect a client's interests, such as giving reasonable notice
to the client, allowing time for employment of other counsel, surrendering papers and
property to which the client is entitled and refunding any advance payment of fee or
expense that has not been earned or incurred. The lawyer may retain papers relating
to the client to the extent permitted by other law."
       5 "(b) fail to disclose a fact necessary to correct a misapprehension known by
the person to have arisen in the matter, or knowingly fail to respond to a lawful
demand for information from an admissions or disciplinary authority . . . ."

                                            3
Freeman was also erroneously told by Respondent that she did not have a

court date. Later, Respondent told Freeman that various papers were not filed

with the bankruptcy court because his wife had recently given birth and his

partner was in the hospital. Respondent told Freeman that he re-filed the

bankruptcy petition. In June or August, Respondent's phone was disconnected

and his office was closed.

      As a result of the above conduct the Inquiry Commission charged

Respondent with having violated SCR 3.130-1.3 by failing to diligently

represent his client by missing scheduled court appearances; SCR 3.130-

1.4(a)(4) by failing to promptly comply with reasonable requests for

information; SCR 3.130-1.16(d) by failing to surrender the client file upon

termination of the representation; and SCR 3.130-8.1(b) by failing to respond

to a lawful demand from a disciplinary authority.

      Respondent was sent a copy of the complaint to his bar roster address

but it was returned unclaimed. Service was completed under SCR 3.175(2) by

serving the Executive Director of the KBA. No answer was received and again

the complaint was mailed to the Respondent but was returned undeliverable.

The McCracken County Sheriff served Respondent at his home address on

April 15, 2014. Respondent failed to answer the charges, and so the case went

to the Board as a default case pursuant to SCR 3.210.




                                        4
                                   II. DISCIPLINE

       Neither the KBA's Office of Bar Counsel nor Pridemore have sought

review by the Court under SCR 3.370(7), 6 and this Court declines to undertake

review pursuant to SCR 3.370(8). 7 Therefore, the Board's recommendation is

hereby adopted pursuant to SCR 3.370(9). 8

      ACCORDINGLY, IT IS ORDERED THAT:

       1) Respondent, Daniel Edward Pridemore, KBA Number 93508, 3565

Lone Oak Road Suite 3A, Paducah, Kentucky, 42003, is adjudged guilty of the

above-described and admitted violations of the Rules of Professional Conduct;

      2) Respondent is suspended from the practice of law in Kentucky for one

hundred eighty-one (181) days to run consecutive to any other suspension or

requirement;

      3) Pursuant to SCR 3.390, Respondent shall, if he has not already done

so, within ten (10) days from the entry of this Opinion and Order, notify all

clients, in writing, of his inability to represent them; notify, in writing, all

courts in which he has matters pending of his suspension from the practice of

law; and furnish copies of all letters of notice to the Office of Bar Counsel.



      6 "Within thirty (30) days after the Board's decision is filed with the Disciplinary
Clerk, Bar Counsel or the Respondent may file with the Court a Notice for the Court to
review the Board's decision stating reasons for review . . . ."
     7 "If no notice of review is filed by either party, the Court may notify Bar
Counsel and Respondent that it will review the decision."
      8 "If no notice of review is filed by either of the parties, or the Court under
paragraph eight (8) of this rule, the Court shall enter an order adopting the decision of
the Board or the Trial Commissioner, whichever the case may be, relating to all
matters."


                                            5
Furthermore, to the extent possible, Respondent shall immediately cancel and

cease any advertising activities in which he is engaged;

      4) In accordance with SCR 3.450, Respondent is directed to pay all costs

associated with these disciplinary proceedings against him, said sum being

 1,087.62, for which execution may issue from this Court upon finality of this

Opinion and Order.

      All sitting. All concur.

      ENTERED: December 18, 2014.




                                         6